On Rehearing
Before LOTTINGER, LANDRY, REID and BAILES, JJ.
PER CURIAM:
We granted a rehearing herein on the application of the plaintiffs-appellees limited to the issue of whether we were correct in affirming the judgment of the trial court dismissing the plaintiffs-ap-pellees suit for a declaratory judgment against the defendants-appellants for an accounting of funds derived from the Landry lease.
As we stated in the initial decision, plaintiffs-appellees, by this action, are seeking a declaratory judgment recognizing them to he the owners of a certain lease, and also they are seeking a declaratory judgment decreeing defendants without right or authority to withhold from plaintiffs the proceeds of production attributable to the said lease, and further decreeing defendants-appellants, Amax and Mitchell, without authority to receive said proceeds and for an accounting of the receipt of said proceeds. Subsequent to the filing of answers by all defendants, plaintiffs moved for summary judgment in accordance with the prayer of their petition. The trial court granted the motion for summary judgment insofar as to recognize plaintiffs-appellees as the owners of the said lease but dismissed all other demands of the plaintiffs-appellees. In our initial decision we reversed the judgment of the trial court insofar as it granted summary judgment recognizing plaintiffs-appellees as the owners of the lease for the reasons stated therein, and in all other respects the judgment of the trial court was affirmed. The effect of the affirmance of the judgment “in all other respects” was to dismiss plaintiffs-appellees suit for declaratory judgment for an accounting, etc.
We were in error in affirming the judgment of the trial court which dismissed plaintiffs-appellees demand for a declaratory judgment as to the accounting, etc. The only question before the court in a motion for summary judgment is whether there exists a genuine issue between the parties as to a material fact. A party cannot suffer the dismissal of his action as the result of a motion for summary judgment filed by him against the opposing party.
Accordingly, the judgment which we previously rendered herein affirming the trial court’s judgment dismissing plaintiffs-ap-pellees action for a declaratory judgment for an accounting of the proceeds derived from the said lease is annulled, recalled and set aside, and judgment is rendered herein reversing the judgment of the trial court.
Reversed.